***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        CHARLES PRESTO, EXECUTOR (ESTATE
           OF WILLIAM PRESTO), ET AL. v.
             TEODOZJA PRESTO ET AL.
                    (AC 41545)
                        Lavine, Devlin and Bear, Js.

                                   Syllabus

The plaintiff, as executor of the decedent’s estate and in his individual
   capacity, sought a declaratory judgment as to certain real property that
   the decedent had devised to the defendants, the decedent’s widow and
   stepsons, and that the plaintiff’s brother, in his will, later devised to the
   decedent’s widow. The brother’s will was filed in the Probate Court,
   and the plaintiff objected to the will on the ground that it conflicted
   with the decedent’s will as to who was to inherit the property. The trial
   court granted the defendants’ motion to dismiss the plaintiff’s action,
   concluding that the plaintiff’s claims were not ripe for adjudication in
   the Superior Court because, at the time of the filing of the complaint,
   they were still pending before the Probate Court. The trial rendered
   judgment for the defendants, from which the plaintiff appealed to this
   court, which dismissed that portion of the appeal filed by the plaintiff
   in his capacity as executor of the decedent’s estate. Held that the judg-
   ment of the trial court was affirmed; because the trial court thoroughly
   addressed the arguments raised in this appeal in its memorandum of
   decision, this court adopted the trial court’s well reasoned decision as
   a statement of the facts and the applicable law on the issues.
    Argued December 11, 2019—officially released February 25, 2020

                             Procedural History

  Action seeking, inter alia, a declaratory judgment that
the plaintiffs are entitled to certain real property under
the decedent’s will, and for other relief, brought to
the Superior Court in the judicial district of Stamford-
Norwalk, where the court, Genuario, J., granted the
defendants’ motion to dismiss and rendered judgment
thereon, from which the plaintiffs appealed to this
court; thereafter, the court, Genuario, J., issued an
articulation of its decision; subsequently, the appeal
was dismissed in part. Affirmed.
  Charles Presto, self-represented, the appellant
(plaintiff).
 Peter V. Lathouris, with whom, on the brief, was
Michael P. Longo, Jr., for the appellees (defendants).
                          Opinion

  PER CURIAM. The plaintiff Charles Presto, in his
capacity as the executor of the estate of William Presto,
and in his individual capacity,1 appeals from the judg-
ment dismissing his declaratory judgment action
against the defendants, Teodozja Presto, Andrzej
Mazurek, and Stanislaus Mazurek, for lack of subject
matter jurisdiction on the ground that the claims raised
were not ripe for adjudication. We affirm the judgment
of the trial court.
   The plaintiff’s complaint contains the following alle-
gations. The plaintiff is the executor of the estate of
William Presto. William Presto died on March 24, 1998,
and his will was entered into probate. William Presto,
who was the father of the plaintiff and Robert Presto,
the husband of Teodozja Presto, and the stepfather
of Andrzej Mazurek and Stanislaus Mazurek, devised
certain interests in his real property located at 10 Carle-
ton Street, Greenwich (property), to Teodozja Presto
and Robert Presto. Robert Presto died on September
5, 2016, and left a will in which he devised the property.
His will was filed in the Greenwich Probate Court. The
plaintiff objected to Robert Presto’s will on the ground
that it conflicted with their father’s will as to who was
to inherit the property.
   The plaintiff’s appeal concerns the parties’ rights pur-
suant to William Presto’s will, including whether Robert
Presto had the right to devise the real property to Teo-
dozja Presto upon his death. The plaintiff also seeks to
be appointed executor of Robert Presto’s estate in light
of Teodozja Presto’s alleged bad faith and unconsciona-
ble conduct. On May 31, 2017, the defendants filed a
motion to dismiss the plaintiff’s declaratory judgment
action. On February 14, 2018, the court issued a memo-
randum of decision dismissing the action. The court
concluded that the plaintiff’s claims were not ripe for
adjudication in the Superior Court because, at the time
of the filing of the complaint, they were still pending
before the Greenwich Probate Court.
   Upon examination of the record on appeal and the
briefs and arguments of the parties, we conclude that
the judgment of the trial court dismissing the plaintiff’s
action should be affirmed. Because the court thor-
oughly addressed the arguments raised in this appeal,
we adopt its well reasoned decision as a statement of
the facts and the applicable law on the issues. See Presto
v. Presto, Superior Court, judicial district of Stamford-
Norwalk, Docket No. CV-XX-XXXXXXX-S (February 14,
2018) (reprinted at 196 Conn. App.        ,     A.3d     ).
It would serve no useful purpose for this court to engage
in any further discussion. See, e.g., Woodruff v.
Hemingway, 297 Conn. 317, 321, 2 A.3d 857 (2010);
Geiger v. Carey, 170 Conn. App. 459, 462, 154 A.3d
1093 (2017).
      The judgment is affirmed.
  1
    This court dismissed that portion of the appeal filed by the plaintiff in
his capacity as the executor of the estate of William Presto; all references
herein to the plaintiff are to Charles Presto in his individual capacity.